DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (U.S. 7,221,216).
Regarding claim 1, Nguyen (hereinafter, Ref~216) discloses (e.g., please see Fig. 9C and related text for details) a class D amplifier comprising: 
a self-oscillating class D amplification circuit (centered by Q1:Q4 of Fig. 9C) configured to be driven by 5inputting an output current signal as seen/expected; and 
a feedback circuit (R1 and/or C2 and/or L3 and/or R7 of Fig. 9C can be read as the claimed circuit OR at least they are functionally equivalent to it) configured to receive an audio signal from the self-oscillating class D amplification circuit, adjust (via capacitor C2 at least) a phase of the audio signal, and output the adjusted audio signal as a feedback signal as seen/expected; and 
a voltage-current converting circuit (U1 of Fig. 9C) configured to receive a supply of the feedback signal from the feedback circuit and a supply of an input signal (AUDIO INPUT 10 of combined signal of said feedback voltage and said input signal voltage), meeting claim 1. 
Regarding claim 2, Ref~216 discloses the class D amplifier according to claim 1, wherein the voltage-current converting circuit includes: a first terminal (inverting terminal) configured to receive the supply of the feedback signal from the feedback circuit; and a second terminal (non-inverting terminal) configured to receive the supply of the input signal, wherein the output current signal is a signal responsive to a differential voltage between the first terminal and the second terminal as seen/expected from Fig. 9C, meeting claim 2.  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments with respect to claims 1-2 and 6 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843